964 So. 2d 246 (2007)
Mark R. FORLANO, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-5253.
District Court of Appeal of Florida, First District.
September 12, 2007.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Bryan Jordan, Assistant Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
As the State concedes, the trial court erred in awarding restitution to the extent the award was based on hearsay evidence which was admitted over objection. See Herrington v. State, 823 So. 2d 286 (Fla. 1st DCA 2002); B.L.N. v. State, 722 So. 2d 860 (Fla. 1st DCA 1998); C.S. v. State, 617 So. 2d 863 (Fla. 1st DCA 1993); Williams v. State, 850 So. 2d 627 (Fla. 2d DCA 2003). The State offered competent proof of other elements of damage to the victim, but elicited only hearsay as to the cost of repairs to the car body. Accordingly, we reverse the restitution order and remand for a new restitution hearing. On remand, the State may prove the cost of repairs to the car body by competent evidence, and need not adduce further evidence as to any other elements of damage to the victim. Cf. Aboyoun v. State, 842 So. 2d 238, 240 (Fla. 2d DCA 2003).
Reversed and remanded.
BENTON, HAWKES, and THOMAS, JJ., concur.